DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 lacks any listing or text such that it is unclear whether there is a claim 12 and if so what such a claim might limit the invention to.  In accordance with MPEP § 2173, it would be improper to compare the claim to the prior art under 35 USC 102 or 103 since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S5817296 U.
Claim 1.  A device comprising: a device member (23, 25), and a member connector (28).  Note that the device is not claimed to be in structural combination with the gear shift system, vehicle, gear shift member, rider’s foot, first member or second member.  Rather these features are merely intended “for” functional use therewith.  The prior art “device” has all of the claimed “device” structure and is therefore presumed inherently capable of performing the claimed functional intended use, thereby shifting burden to applicant to obtain/test the prior art “device” and present evidence to the contrary.1  If applicant wishes for the claimed “device” to be narrowed to structural combination with the above noted elements then the claim must be amended to replace the functional language (“for”, “to”, “in use”, etc.) with structurally limiting language (e.g., --A vehicle comprising: a device, a first member, a second member, a gear shift system having a gear shift member, a member connector connecting to the gear shift member thereby connecting the device to the gear shift system…--) and/or other similarly structurally limiting language. 
Claims 2.  A device according to claim 1, and further comprising a device bracket (24, 28) connecting the device member to the member connector.  
Claims 3-11 and 13-16 are suggested by the prior art in a manner that flows naturally from the above explanations, the prior art figures (see especially figures 5 and 6) and the English 2  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.  See also the PCT/ISA/237 form filed in this application on 2/4/2020 for further description of the functional capability of the prior art. 
        
        	
        2 See MPEP 1893.03(e)(II) which permits the examiner to adopt any portion or all of any report on patentability of the IPEA or ISA that would be relevant to U.S. practice, e.g., explanations of prior art, etc.